Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 10 claims and claims 21-30 are pending.

	
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
1. 	Applicant's argument, filed on February 14, 2022 has been entered and carefully considered. Claims 1-20 canceled and claims 21-30 are added new.



Response to Arguments
Applicant's arguments filed on 02/14/2022 remarks have been fully considered but are moot in view of the new ground(s) of rejection which is deemed appropriate to address all of the needs at this time.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24 and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Carlsson; Pontus (US. Pub. No. US 2015/0016510 A1; hereinafter as Pontus) and in view of Coreen a Fiona Anne et al. (EP 2 373 049 A1; hereinafter as Anne).

Regarding claim 21, Pontus teaches an inverse quantizer and inverse transform processor, the processor configured to([see in Fig. 4 and para 0034]- an inverse transform module 61, an inverse quantizer 63): receive a video signal generated from a picture([para 0002]- a video signal may be sent from one terminal) , the picture having been processed at an encoder by([para 0002]- a video signal may be sent from one terminal to another over a medium such as a wired and/or wireless : segmenting the picture into a plurality of blocks([see in fig. 1]- an input video signal captured from a camera, and divided into portions to be encoded by a video encoder so as to generate an encoded bitstream. The signal comprises a moving video image divided in time into a plurality of frames (F), each frame representing the image at a different respective moment in time ( . . . t-1, t, t+1 . . . ). Within each frame, the frame is divided in space into a plurality of portions each representing a plurality of pixels. The portions may for example be referred to as blocks. In certain schemes, the frame is divided and sub-divided into different levels of portion or block); obtaining a residual for each block of the plurality of blocks using a predictor([para 0035 and 0038]- where it is subtracted from the input signal (i.e. the actual signal) to produce a residual signal representing a difference between the predicted version of the block and the corresponding block in the actual input signal); applying a transform to each residual to obtain a transformed block([para 0035 and 0038]- samples of the residual signal (comprising the residual blocks after the predictions are subtracted from the input signal) are output from the subtraction stage 49 through the transform (DCT) module 51 (or other suitable transformation) where their residual values are converted into the frequency domain, then to the quantizer 53 where the transformed values are converted to substantially discrete quantization indices. The quantized, transformed indices of the residual as generated by the transform and quantization modules 51, 53); inverse quantize the blocks of the first area using the first quantization parameter([para 0046]- a different quantization granularity inside the ROI than in the non-ROI area outside, e.g. to encode the foreground blocks bf with a finer quantization and to encode the background blocks bb with a coarser granularity. To do this it may specify to the quantizer 53 (and inverse quantizer 63) an absolute quantization parameter for use in one of the ROI where ROI will have first and second area); and inverse quantize the blocks of the second area using the second quantization parameter ([para 0046]- a different quantization granularity inside the ROI than in the non-ROI area outside, e.g. to encode the foreground blocks bf with a finer quantization and to encode the background blocks bb with a coarser granularity. To do this it may specify to the quantizer 53 (and inverse quantizer 63) an absolute quantization parameter for use in one of the ROI and non-ROI areas, and a quantization parameter offset for use in the other of the ROI and non-ROI areas wherein the offset specifies the difference relative to the absolute specified quantization parameter. For example using a H.264 codec the quantization can be specified by a quantization parameter QP representing the quantization step size in the non-ROI area (so a larger quantization parameter means coarser quantization) and a parameter QPoffset specifying the delta between the quantization parameter to be applied inside the ROI relative to the QP applied outside (QPoffset is therefore negative if the ROI is given finer quantization)).

However, Pontus does not exclusively disclose determining a spatial activity for each transformed block; and determining if each block of the plurality of blocks is assigned to a first area of the picture or a second area of the picture by determining if a 
In an analogous art, Anne teaches determining a spatial activity for each transformed block([abstract]- generating a masking measure, the masking measure being dependent on the spatial complexity of at least part of the frames represented by the video signal in the decoded form according to a first predetermined relationship); and determining if each block of the plurality of blocks is assigned to a first area of the picture or a second area of the picture by determining if a difference between the spatial activity of the block and the spatial activity of a neighboring block is larger or smaller than a threshold, the blocks in the first area having been assigned by the encoder a first quantization parameter, the blocks in the second area having been assigned by the encoder a second quantization parameter([para 0111]- generating an first measure which is dependent on the prediction residual of the signal according to a first predetermined relationship; and identifying one or more regions of the picture for which the first measure exceeds a threshold, wherein the masking measure is dependent on the spatial complexity of the identified 40 region(s) according to a predetermined relationship; and further comprises: generating a background measure which is dependent on the prediction residual of the signal according to a second predetermined relationship; and identifying one or more other regions of the picture for which the background measure is below a threshold, wherein the masking measure is dependent on the spatial complexity of the identified other 
Regarding claim 22, Pontus teaches inverse transform the inverse quantized blocks of the first area([para 0046]- a different quantization granularity inside the ROI than in the non-ROI area outside, e.g. to encode the foreground blocks bf with a finer quantization and to encode the background blocks bb with a coarser granularity. To do this it may specify to the quantizer 53 (and inverse quantizer 63) an absolute quantization parameter for use in one of the ROI where ROI will have first and second area), and inverse transform the inverse quantized blocks of the second area([para 0046]- a different quantization granularity inside the ROI than in the non-ROI area outside, e.g. to encode the foreground blocks bf with a finer quantization and to encode the background blocks bb with a coarser granularity. To do this it may specify to the quantizer 53 (and inverse quantizer 63) an absolute quantization parameter for use in one of the ROI and non-ROI areas, and a quantization parameter offset for use in the other of the ROI and non-ROI areas wherein the offset specifies the difference relative to the absolute specified quantization parameter. For example using a H.264 codec the quantization can be specified by a quantization parameter QP representing the quantization step size in the non-ROI area (so a larger quantization parameter means coarser quantization) and a parameter QPoffset specifying the delta between the 
Regarding claim 23, Anne teaches wherein the transform is a Discrete Cosine Transform([see in Fig. 5 and 11A]- DCT transform).
Regarding claim 24, Anne teaches The processor of claim 22, further comprising: an in-loop filter([see in Fig. 5]-filter); and a decoded picture buffer([see in fig. 5]-video decoder).
Regarding claim 26, the claim is interpreted and rejected for the same reason as set forth in claim 21. Hence; all limitations for method claim 26 have been met in claim 1.
Regarding claim 27, the claim is interpreted and rejected for the same reason as set forth in claim 22.
Regarding claim 28, the claim is interpreted and rejected for the same reason as set forth in claim 23.
Regarding claim 29, the claim is interpreted and rejected for the same reason as set forth in claim 24.


Claims 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over  Pontus  and in view of Anne as applied to claim 21 above and further in view of ABE KIYOFUMI et al. (KR 20200053482 A; filed sept. 20, 2018; hereinafter as ABE).


In an analogous art, ABE teaches wherein each block of the plurality of blocks is 128x128([see in section: Partition Division; pg. 8, firs para]- a plurality of blocks ,and outputs each block to the subtraction unit 104. For example, the division unit 102 first divides apicture into blocks of a fixed size (for example, 128 x 128)). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of ABE to the modified system of Pontus  and Anne an encoding method, and a decoding method can improve the reliability of the predicted motion vector by using  an inter prediction mode in which a target block is searched for motion in a decoding device. When encoding with (Merge mode), derive the first motion vector of the target block, store the derived first motion vector in the memory, derive the second motion vector of the target block, a prediction image of the target block is generated by motion compensation using the second motion vector (S208), and in the derivation of the first motion vector, the first motion vector of the processed block is used to obtain the predicted image of the target block [ABE; abstract].
Regarding claim 30, the claim is interpreted and rejected for the same reason as set forth in claim 25.




Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	IKEDA et al., US 2019/0052883 A1, discloses method for encoding an image.
2.	JIN et. al., US 2018/0343469 A A1, discloses video decoding method and apparatus and a video encoding method and apparatus, which perform intra prediction in an intra prediction mode.
3.	Cohen et al., US. Pub. No. 2015/0124871 A1, discloses method decodes a picture that is encoded and represented by blocks in a bitstream.
4.	Zhu et al. , US. 2016/0212433 A1, discloses encoding and decoding of video pictures in a high-resolution chroma sampling format (such as YUV 4:4:4) using a video encoder and decoder operating on coded pictures in a low-resolution chroma sampling format (such as YUV 4:2:0).


	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MD N HAQUE/Primary Examiner, Art Unit 2487